Matter of Shamiyah P. (Anna P.) (2015 NY Slip Op 09376)





Matter of Shamiyah P. (Anna P.)


2015 NY Slip Op 09376


Decided on December 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2015

Tom, J.P., Renwick, Saxe, Kapnick, JJ.


16451 16450

[*1] In re Shamiyah P., and Another, Dependent Children Under Eighteen Years of Age, etc.,
andAnna P., Respondent-Appellant, Commissioner of Social Services of the City of New York, et al., Petitioners-Respondents.


Douglas H. Reiniger, New York, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondents.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the children.

Orders, Family Court, New York County (Jane Pearl, J.), entered on or about August 4, 2014, which, to the extent appealed from as limited by the briefs, upon a fact-finding determination that respondent mother is unable, by reason of mental retardation, to provide proper and adequate care for the subject children, terminated her parental rights to the children, and transferred their custody and guardianship to petitioners for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including expert testimony from the psychologist who examined the mother and reviewed all of her available medical and agency records, supports the determination that she is presently and for the foreseeable future unable to provide proper and adequate care to the children because of her mental retardation (see  Social Services Law § 384-b[4][c], [6][b]). The evidence shows that even though the mother cooperated with the required services, her adaptive skills and ability to care for her two special needs children were not sufficient to insure their safety while in her care (see Matter of Jessica Latasha B. , 234 AD2d 48, 48 [1st Dept 1996]). A dispositional hearing was not required (Matter of Joyce T. , 65 NY2d 39, 49 [1985]; Jessica Latasha B. , 234 AD2d at 48).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2015
CLERK